Exhibit 10.1

FIFTH AMENDMENT

THIS FIFTH AMENDMENT (this “Amendment”) is made and entered into as of
December 10, 2014, by and between CA-TOWERS AT SHORES CENTER LIMITED
PARTNERSHIP, a Delaware limited partnership (“Landlord”), and COHERUS
BIOSCIENCES, INC., a Delaware corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant (formerly known as Biogenerics, Inc., a Delaware
corporation) are parties to that certain lease dated September 26, 2011, as
previously amended by that certain First Amendment dated May 17, 2012, that
certain Second Amendment dated September 11, 2013, that certain Third Amendment
dated February 4, 2014, and that certain Fourth Amendment dated May 1, 2014
(“Fourth Amendment”) (as amended, the “Lease”). Pursuant to the Lease, Landlord
has leased to Tenant space currently containing approximately 14,863 rentable
square feet (the “Existing Premises”) described as Suite Nos. 200, 242, 245, 275
and 295 located on the second floor of the building commonly known as Towers @
Shores – 201 Redwood Shores located at 201 Redwood Shores Parkway, Redwood City,
California (the “Building”).

 

B. The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 2,411 rentable square feet described
as Suite No. 255 on the second floor of the Building and shown on Exhibit A
attached hereto (the “Suite 255 Expansion Space”), on the following terms and
conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Expansion.

 

  1.1. Effect of Expansion. Effective as of the Suite 255 Expansion Effective
Date (defined in Section 1.2 below), the Premises shall be increased from 14,863
rentable square feet on the second floor to 17,274 rentable square feet on the
second floor by the addition of the Suite 255 Expansion Space, and, from and
after the Suite 255 Expansion Effective Date, the Existing Premises and the
Suite 255 Expansion Space shall collectively be deemed the Premises. The term of
the Lease for the Suite 255 Expansion Space (the “Suite 255 Expansion Term”)
shall commence on the Suite 255 Expansion Effective Date and, unless sooner
terminated in accordance with the Lease, end on the last day of the term of the
Lease for the Existing Premises (which the parties acknowledge is April 30,
2017). From and after the Suite 255 Expansion Effective Date, the Suite 255
Expansion Space shall be subject to all the terms and conditions of the Lease
except as provided herein. Except as may be expressly provided herein,
(a) Tenant shall not be entitled to receive, with respect to the Suite 255
Expansion Space, any allowance, free rent or other financial concession granted
with respect to the Existing Premises, and (b) no representation or warranty
made by Landlord with respect to the Existing Premises shall apply to the Suite
255 Expansion Space.

 

  1.2. Expansion Effective Date. As used herein, “Suite 255 Expansion Effective
Date” means the earlier of (i) the date on which Tenant first conducts business
in the Suite 255 Expansion Space, or (ii) December 8, 2014; provided, however,
that if Landlord fails to deliver the Suite 255 Expansion Space to Tenant on or
before the date described in the preceding clause (ii) as a result of any
holdover or unlawful possession by another party, the Suite 255 Expansion
Effective Date shall be the date on which Landlord delivers possession of the
Suite 255 Expansion Space to Tenant free from occupancy by any party. Any such
delay in the Suite 255 Expansion Effective Date shall not subject Landlord to
any liability for any loss or damage resulting therefrom. If the Suite 255
Expansion Effective Date is delayed, the expiration date under the Lease shall
not be similarly extended.

 

  1.3. Confirmation Letter. At any time after the Suite 255 Expansion Effective
Date, Landlord may deliver to Tenant a notice substantially in the form of
Exhibit C attached hereto, as a confirmation of the information set forth
therein. Tenant shall execute and return (or, by written notice to Landlord,
reasonably object to) such notice within five (5) business days after receiving
it.

 

1



--------------------------------------------------------------------------------

2. Base Rent. With respect to the Suite 255 Expansion Space during the Suite 255
Expansion Term, the schedule of Base Rent shall be as follows:

 

Period During Suite

255 Expansion Term

   Annual Rate Per Square
Foot (rounded to the
nearest 100th of a dollar)      Monthly Base Rent  

Expansion Effective Date – 11/30/2015

   $ 63.00       $ 12,657.75   

12/1/2015 – 11/30/2016

   $ 64.89       $ 13,037.48   

12/1/2016 – 4/30/2017

   $ 66.84       $ 13,429.27   

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

3. Additional Security Deposit. Upon Tenant’s execution hereof, Tenant shall pay
Landlord the sum of $10,000.00 which shall be added to and become part of the
Security Deposit, if any, held by Landlord pursuant to Sections 1.8 and 21 of
the Lease. Accordingly, simultaneously with the execution hereof, the Security
Deposit is hereby increased from $30,000.00 to $40,000.00.

 

4. Tenant’s Share. With respect to the Suite 255 Expansion Space during the
Suite 255 Expansion Term, Tenant’s Share shall be 0.7208%.

 

5. Expenses and Taxes. With respect to the Suite 255 Expansion Space during the
Suite 255 Expansion Term, Tenant shall pay for Tenant’s Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Suite 255 Expansion Space during the Suite 255 Expansion Term,
the Base Year for Expenses and Taxes shall be 2015.

 

6. Improvements to Expansion Space.

 

  6.1. Configuration and Condition of Expansion Space. Tenant acknowledges that
it has inspected the Suite 255 Expansion Space and agrees to accept it in its
existing configuration and condition (or in such other configuration and
condition as any existing tenant of the Suite 255 Expansion Space may cause to
exist in accordance with its lease), without any representation by Landlord
regarding its configuration or condition and without any obligation on the part
of Landlord to perform or pay for any alteration or improvement, except as may
be otherwise expressly provided in this Amendment. Landlord shall deliver the
Suite 255 Expansion Space to Tenant with the floors cleared of trash and swept.

 

  6.2. Responsibility for Improvements to Expansion Space. Any improvements to
the Suite 255 Expansion Space performed by Tenant shall be paid for by Tenant
and performed in accordance with the terms of the Lease.

 

7. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  7.1 Parking. Effective as of the Suite 255 Expansion Effective Date, the
reference to “Forty-Nine (49) unreserved parking spaces” set forth in
Section 1.9 of the Lease (as previously amended and restated), is hereby amended
and restated as “Fifty-seven (57) unreserved parking spaces.”

 

  7.2. California Civil Code Section 1938. Pursuant to California Civil Code
§ 1938, Landlord hereby states that the Suite 255 Expansion Space has not
undergone inspection by a Certified Access Specialist (CASp) (defined in
California Civil Code § 55.52).

 

  7.3 Early Access to Suite 255 Expansion Space. Tenant may enter the Suite 255
Expansion Space before the Suite 255 Expansion Effective Date (but in no event
prior to the later of (a) November 25, 2014, or (b) the date that Landlord
recovers possession of the Suite 255 Expansion Space from the existing tenant
therein), solely for the purpose of installing equipment, furnishings and other
personal property in the Suite 255 Expansion Space. Other than the obligation to
pay Base Rent and Tenant’s Share of Expenses and Taxes with respect to the Suite
255 Expansion Space, all of Tenant’s obligations hereunder shall apply during
any period of such early entry.

 

8. Miscellaneous.

 

  8.1.

This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to

 

2



--------------------------------------------------------------------------------

  the matters set forth herein. There have been no additional oral or written
representations or agreements. Tenant shall not be entitled, in connection with
entering into this Amendment, to any free rent, allowance, alteration,
improvement or similar economic incentive to which Tenant may have been entitled
in connection with entering into the Lease, except as may be otherwise expressly
provided in this Amendment.

 

  8.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  8.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  8.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

  8.5. Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.

 

  8.6. Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers (other than Cornish & Carey
Commercial) claiming to have represented Tenant in connection with this
Amendment. Landlord shall indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees, and agents,
and the respective principals and members of any such agents harmless from all
claims of any brokers claiming to have represented Landlord in connection with
this Amendment. Tenant acknowledges that any assistance rendered by any agent or
employee of any affiliate of Landlord in connection with this Amendment has been
made as an accommodation to Tenant solely in furtherance of consummating the
transaction on behalf of Landlord, and not as agent for Tenant.

 

  8.7. If Tenant has any expansion right (whether such right is designated as a
right of first offer, right of first refusal, expansion option or otherwise)
that was granted to Tenant under the Lease (as determined without giving effect
to this Amendment) and that, by virtue of this Amendment, will apply to space
different from or in addition to the space to which such expansion right
previously applied, then, as applied to such different or additional space, such
expansion right shall be subject and subordinate to any expansion right (whether
such right is designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or Project existing
on the date of mutual execution and delivery hereof.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD: CA-TOWERS AT SHORES CENTER LIMITED
PARTNERSHIP, a Delaware limited partnership By:  
EOP Owner GP L.L.C., a Delaware limited liability company, its general partner  
By:  

/s/ John C. Moe

  Name:   John C. Moe   Title:   Market Managing Director TENANT:
COHERUS BIOSCIENCES, INC., a Delaware corporation By:   /s/ Dennis M. Lanfear
Name:   Dennis M. Lanfear Title:   Chief Executive Officer and President

 

4



--------------------------------------------------------------------------------

EXHIBIT A

THE TOWERS @ SHORES CENTER

201 REDWOOD SHORES

REDWOOD CITY, CALIFORNIA

OUTLINE AND LOCATION OF EXPANSION SPACE

[Redacted]

 

1



--------------------------------------------------------------------------------

EXHIBIT B

THE TOWERS @ SHORES CENTER

201 REDWOOD SHORES

REDWOOD CITY, CALIFORNIA

[Intentionally Omitted]

 

1



--------------------------------------------------------------------------------

EXHIBIT C

THE TOWERS @ SHORES CENTER

201 REDWOOD SHORES

REDWOOD CITY, CALIFORNIA

NOTICE OF LEASE TERM DATES

                    , 2014

 

To:

       

Re: Fifth Amendment (the “Amendment”), dated                     , 2014, to a
lease agreement dated September 26, 2011, between CA-TOWERS AT SHORES CENTER
LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”), and COHERUS
BIOSCIENCES, INC., a Delaware corporation (“Tenant”), concerning Suite 255 on
the second floor of the building located at 201 Redwood Shores Parkway, Redwood
City, California (the “Suite 255 Expansion Space”).

Lease ID:                    

Business Unit Number:                    

Dear                             :

In accordance with the Amendment, Tenant accepts possession of the Suite 255
Expansion Space and confirms that the Suite 255 Expansion Effective Date is
            , 20    .

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, under Section 1.3 of the
Amendment, Tenant is required to execute and return (or reasonably object in
writing to) this letter within five (5) business days after receiving it.

 

       “Landlord”:

Agreed and Accepted as

of                     , 201    .

     CA-TOWERS AT SHORES CENTER LIMITED PARTNERSHIP, a Delaware limited
partnership

“Tenant”:

     By:    EOP Owner GP L.L.C., a Delaware limited liability company, its
general partner COHE RUS BIOSCIENCES, INC., a Delaware corporation             
   By:   

 

By:  

 

        Name:    Name:           Title:    Title:             

 

1